Citation Nr: 1033893	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1964 until September 
1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.  

This issue was previously before the Board and in a decision of 
March 31, 2009 the Board remanded the case for additional 
development.  The case came again before the Board and a denial 
in the matter was issued in December 2009.  In July 2010, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a June 2009 joint motion for remand by the appellant and 
VA General Counsel, and ordered that the Board comply with the 
joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2009 joint motion for remand, it was stated that VA's 
duty to assist has not been met.  Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

The duties imposed under the VCAA include the duty to make 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  Pursuant to that duty, the Veteran is entitled to a 
VA examination adequate to decide his claim.  Barr v. Nicholson, 
21 Vet. App. 303, (2007).  

Here, on remand by the Board in March 2009, a VA examiner was 
asked to "determine the existence of asbestosis and the onset."  
The examination conducted in May 2009, however, was deficient in 
so far as the examiner was not also asked to identify all other 
respiratory disorders and to opine as to whether any such 
disorders were related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a VA 
examination, and the examiner is to be 
provided the Veteran's claims file for 
review.  The examiner is to identify all 
respiratory disorders which the Veteran has, 
and for each disorder it is to indicate 
whether it is at least as likely as not that 
the disorder is related to the Veteran's 
service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


